Title: From John Adams to the Comte de Vergennes, 21 July 1781
From: Adams, John
To: Vergennes, Charles Gravier, Comte de



Paris July 21. 1781

Since my Letter of the nineteenth, Sir, another Point has occurred to me, upon which it seems necessary, that I Should Say Something to your Excellency, before my Departure for Holland, which will be on Monday Morning.
An Idea has, I perceive been suggested, of the several States of America, choosing Agents seperately, to attend the Congress, at Vienna, in order to make Peace, with Great Britain, so that there would be thirteen instead of one.
The Constitution or Confederation of the United States, which has been Solemnly adopted and ratified by each of them Seperately and by all of them jointly has been officially and authentically notified to their Majesties the Kings of France and Spain, and to their High Mightinesses, the States General of the United Provinces of the Low Countries, and communicated to all the other Courts and Nations of the World, as far as the Gazettes of Europe are able to Spread it: So that it is now as well and universally known as any Constitution of Government in Europe.
By this Constitution, all Power and Authority, of negotiating with foreign Powers is expressly delegated to the United States, in Congress assembled. It would therefore be a publick Disrespect and Contempt offered, to the Constitution of the Nation if any Power Should make any Application, whatever, to the Governors, or Legislatures of the Separate States. In this respect the American Constitution is very different from the Batavian.
If the two Imperial Courts Should address their Articles to the States Seperately No Governor or President of any one of those Commonwealths, could even communicate it to the Legislature. No President of a Senate could lay it, before the Body, over which he presides. No Speaker of an House of Representatives could read it to the House.
It would be an Error, and a Misdemeanour, in any of these officers, to receive and communicate any Such Letter. All that he could do would be, after breaking the Seal and reading it, to Send it back. He could not, even, legally transmit it to Congress. If Such an Application, therefore, Should be made and Sent back, it would consume, much time to no Purpose, and perhaps have other worse Effects.
There is no method for the Courts of Europe, to convey any Thing to the People of America but through the Congress of the United States, nor any Way of negotiating with them, but by means of that Body. I must therefore intreat your Excellency, that the Idea of Summoning Ministers from the thirteen States may not be countenanced at all.
I know very well, that if each State, had in the Confederation, reserved to itself a right of negotiating with foreign Powers, and Such an Application Should have been made to them, Seperately upon this occasion, they would all of them Seperately refer it to Congress, because the People universally know, and are well agreed, that all Connections with foreign Countries, must, in their Circumstances, be under one Direction. But all these Things, were very maturely considered in framing the Confederation, by which, the People of each State, have taken away from themselves, even the right of deliberating and debating upon these Affairs, unless they should be referred to them by Congress for their Advice, or unless they should think proper to instruct their Delegates in Congress, of their own Accord.
This matter may not appear to your Excellency, in so important a Light as it does to me: and the Thought of such an Application to the United states may not have been seriously entertained: but, as it has been mentioned, though only in a Way of transient Speculation, I thought I could not excuse myself from Saying Something upon it, because I knew it would be considered in so unfavourable a Light, in America, that I am persuaded Congress would think them selves bound to remonstrate against it, in the most Solemn manner.
I have the Honour to be, with the greatest Respect, sir your most obedient and most humble Servant

John Adams

